Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 Claims 1, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 19 and 20 are presented for examination.
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot in view of argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 7, 9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bragstad (US 2015/0256477 A1) in view of Coleman (US 10/348516 B2).
As to claim 1 and 17, Bragstad teaches a computer system for deploying an application between a plurality of servers, the computer system comprising:
one or more computer processors (processors); one or more computer readable storage media; computer program instructions (the computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, col.7, lines 15-34);
the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors (the computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, col.7, lines 15-34); and 
the computer program instructions including instructions to:
identify a plurality of nodes in a flow of an application deployed on a first server (defining a plurality of performance thresholds for the plurality of operators in the flow graph, paragraphs [74-83]; third portions of the streaming application that are deployed to a plurality of VMs, paragraph [74-83]; the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4; could specify operator A and operator B… resource request would specify a first VM with the common stream infrastructure and operator A, and a second VM with the common stream infrastructure and operator B, col. 6, lines 4-36); wherein a node the flow of an application is a discrete set of instructions (determining when any group of operators in the flow graph is underperforming and overperforming, and for determining when the streaming application (associated with stream application portion) as a whole is underperforming or overperforming, paragraph [62]-[83]; streaming application associated with stream application portion is similar as a discrete set of instructions, paragraph [62]-[83]);
split the flow at the plurality of nodes to form a plurality of sub-flows of the application (Performance thresholds 520 may include different thresholds and metrics at the operator level, at the level of a group of operators that make up a portion of the flow graph, and at the level of the overall performance of the streaming application, col. 8, line 67 – col. 10, line 4; the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4 ); and
form a second instance of a sub-flow in the plurality of sub-flows of application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4; paragraphs [20-22]);
route the second instance of the sub-flow in the plurality of sub-flows of application from the first server hosted (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4; third portions of the streaming application that are deployed to a plurality of VMs, paragraphs [74-86]).
Bragstad does not teach identify a plurality of nodes in a flow of an application deployed a first server hosed of an on-premise platform; route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform; However, Coleman teaches route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform (receive a flow execution request from an application of an off-premise server or an on-premise server; a routing component of the connectivity component, the routing component adapted to determine a requested flow based on the received flow execution request and to identify stored endpoint data associated with the requested flow; and a second communication component of the connectivity component, the second communication component adapted to communicate the flow execution request to an on-premise server, claims 1-3; proposed concepts may enable an off-premise flow to be invoked by an on-premise flow, and/or vice versa. Flows that may benefit from being executed on the off-premise systems may therefore be run in off-premise servers, whereas with flows that may benefit from being executed on the on-premise systems (e.g. those requiring access to on-premise systems of record) may be run in on-premise servers,Fig.2 shows the first communication component 160 is adapted to receive a flow execution request from the off-premise server 50, and the second communication component 170 is adapted to communicate the flow execution request to an on-premise resource (such as the local agent 90), col. 10, lines 36-72; Fig. 1; Fig.2).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of first server hosted on an on- premise platform; route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform as taught by Coleman to allow to reduce network traffic and to improve communication efficiency.
As to claim 9, Bragstad teaches a computer-implemented method for deploying an application between an on-premise server and an off-premise server, the method comprising:
identifying a plurality of nodes in a flow of an application deployed on a first server (defining a plurality of performance thresholds for the plurality of operators in the flow graph, paragraphs [74-83]; third portions of the streaming application that are deployed to a plurality of VMs, paragraph [74-83]; the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4; could specify operator A and operator B… resource request would specify a first VM with the common stream infrastructure and operator A, and a second VM with the common stream infrastructure and operator B, col. 6, lines 4-36); wherein a node the flow of an application is a discrete set of instructions (determining when any group of operators in the flow graph is underperforming and overperforming, and for determining when the streaming application (associated with stream application portion) as a whole is underperforming or overperforming, paragraph [62]-[83]; streaming application associated with stream application portion is similar as a discrete set of instructions, paragraph [62]-[83]);
splitting the flow at the plurality of nodes to form a plurality of sub-flows of the application (Performance thresholds 520 may include different thresholds and metrics at the operator level, at the level of a group of operators that make up a portion of the flow graph, and at the level of the overall performance of the streaming application, col. 8, line 67 – col. 10, line 4; the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4 ); and
forming a second instance of a sub-flow in the plurality of sub-flows of application (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4);
routing the second instance of the sub-flow in the plurality of sub-flows of application from the first server hosted (the streams manager splits the first portion of the streaming application in the selected VM into second and third portions of the streaming application that are deployed to a plurality of VMs, claims 1-4; third portions of the streaming application that are deployed to a plurality of VMs, paragraphs [74-86]; paragraphs [20-22]).
Bragstad does not teach identify a plurality of nodes in a flow of an application deployed a first server hosed of an on-premise platform; route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform; However, Coleman teaches route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform (receive a flow execution request from an application of an off-premise server or an on-premise server; a routing component of the connectivity component, the routing component adapted to determine a requested flow based on the received flow execution request and to identify stored endpoint data associated with the requested flow; and a second communication component of the connectivity component, the second communication component adapted to communicate the flow execution request to an on-premise server, claims 1-3; proposed concepts may enable an off-premise flow to be invoked by an on-premise flow, and/or vice versa. Flows that may benefit from being executed on the off-premise systems may therefore be run in off-premise servers, whereas with flows that may benefit from being executed on the on-premise systems (e.g. those requiring access to on-premise systems of record) may be run in on-premise servers,Fig.2 shows the first communication component 160 is adapted to receive a flow execution request from the off-premise server 50, and the second communication component 170 is adapted to communicate the flow execution request to an on-premise resource (such as the local agent 90), col. 10, lines 36-72; Fig. 1; Fig.2).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of first server hosted on an on- premise platform; route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform as taught by Coleman to allow to reduce network traffic and to improve communication efficiency.

 As to claim 4, Bragstad teaches comprising instructions to:
combine two or more sub-flows in the plurality of sub-flows of the application to form a modified sub-flow of the application based, at least in part, the performance characteristics of the two or more sub-flows of the application (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4; When a neighbor VM is also overperforming, the two VMs may be coalesced into a single VM. In this manner performance of a streaming application may be dynamically adjusted as needed, paragraphs [16- 24]).


As to claim 5, Coleman teaches the instructions to rout the flow execution workload further include instructions to:
distribute the sub-flow from in the plurality of sub-flow of the application from the first server hosted on the on-premise platform to the second server hosted on the platform the on-premise server to the off-premise server based on a target performance characteristic for the sub-flow (receive a flow execution request from an application of an off-premise server or an on-premise server; a routing component of the connectivity component, the routing component adapted to determine a requested flow based on the received flow execution request and to identify stored endpoint data associated with the requested flow; and a second communication component of the connectivity component, the second communication component adapted to communicate the flow execution request to an on-premise server, claims 1-3; proposed concepts may enable an off-premise flow to be invoked by an on-premise flow, and/or vice versa. Flows that may benefit from being executed on the off-premise systems may therefore be run in off-premise servers, whereas with flows that may benefit from being executed on the on-premise systems (e.g. those requiring access to on-premise systems of record) may be run in on-premise servers,Fig.2 shows the first communication component 160 is adapted to receive a flow execution request from the off-premise server 50, and the second communication component 170 is adapted to communicate the flow execution request to an on-premise resource (such as the local agent 90), col. 10, lines 36-72; a connectivity component, such as a switch component, is thus proposed which may manage communication between the off-premise and on-premise systems by receiving a flow execution request from an off-premise server and then communicating the request to an on-premise server based on identified endpoint data. Such endpoint data may be identified by the connectivity component using a data store which is adapted to store endpoint data associated with on-premise flows, col. 2, lines 55-74).).

As to claim 6, Bragstad teaches the performance characteristic is selected from the group consisting of: latency, throughput, round-trip time, CPU utilization, available bandwidth, and storage requirements (the performance thresholds include a lower threshold of tuple rate for each operator that defines the desired minimum performance of the operator and an upper threshold of tuple rate for each operator that defines the desired maximum performance of the operator. When the operator has a throughput that is less than the lower threshold, the operator is underperforming, paragraphs [63-83]).

As to claim 7, Coleman teaches the second server hosted on the off-premise platform is a cloud server, and the application is provided as a service of the cloud server(Platform as a Service (PaaS): the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications created using programming languages and tools supported by the provider, col. 15, lines 6-16; only minimal amounts of information may then be required to invoke a flow from the main flow in the off-premise resource (e.g. cloud server), []; could specify operator A and operator B… resource request would specify a first VM with the common stream infrastructure and operator A, and a second VM with the common stream infrastructure and operator B, col. 10, lines 1-16; this allows cloud computing environment 200 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device, col. 6, lines 4-36).
As to claims 12 and 20, Bragstad teaches combine two or more sub-flows in the plurality of sub-flows of the application to form a modified sub-flow of the application based, at least in part, on the performance characteristics of the two or more sub-flows of the application (wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4, paragraphs [16- 24]).

As to claim 13, Coleman teaches routing the flow execution workload further includes:
distribute the sub-flow from in the plurality of sub-flow of the application from the first server hosted on the on-premise platform to the second server hosted on the platform the on-premise server to the off-premise server based on a target performance characteristic for the sub-flow (a connectivity component, such as a switch component, is thus proposed which may manage communication between the off-premise and on-premise systems by receiving a flow execution request from an off-premise server and then communicating the request to an on-premise server based on identified endpoint data. Such endpoint data may be identified by the connectivity component using a data store which is adapted to store endpoint data associated with on-premise flows, col. 2, lines 55-74; receive a flow execution request from an application of an off-premise server or an on-premise server; a routing component of the connectivity component, the routing component adapted to determine a requested flow based on the received flow execution request and to identify stored endpoint data associated with the requested flow; and a second communication component of the connectivity component, the second communication component adapted to communicate the flow execution request to an on-premise server , claims 1-3; proposed concepts may enable an off-premise flow to be invoked by an on-premise flow, and/or vice versa. Flows that may benefit from being executed on the off-premise systems may therefore be run in off-premise servers, whereas with flows that may benefit from being executed on the on-premise systems (e.g. those requiring access to on-premise systems of record) may be run in on-premise servers,Fig.2 shows the first communication component 160 is adapted to receive a flow execution request from the off-premise server 50, and the second communication component 170 is adapted to communicate the flow execution request to an on-premise resource (such as the local agent 90, col. 10, lines 36-74).

As to claim 14, Bragstad teaches wherein the performance characteristic is selected from the group consisting of: latency, throughput, round-trip time, CPU utilization, available bandwidth, and storage requirements (the performance thresholds include a lower threshold of tuple rate for each operator that defines the desired minimum performance of the operator and an upper threshold of tuple rate for each operator that defines the desired maximum performance of the operator. When the operator has a throughput that is less than the lower threshold, the operator is underperforming, paragraphs [63-83]).
As to claim 15, Coleman teaches the off-premise server is a cloud server, and wherein the second server hosted on the of-premise platform is  a cloud server, and the application is provided as a service of the cloud server (could specify operator A and operator B… resource request would specify a first VM with the common stream infrastructure and operator A, and a second VM with the common stream infrastructure and operator B, col. 10, lines 1-16; this allows cloud computing environment 200 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device, col. 6, lines 4-36).

As to claim 16, Bragstad teaches establish a secure tunnel for communicating the flow execution workload between the on premise server and the off-premise server (communicating the flow execution request may comprise establishing a secure tunnel for communicating the flow execution request, col.5, lines 3-36; wherein the streams manager continuously monitors performance of all portions of the flow graph and dynamically changes allocation of portions of the flow graph that are underperforming by splitting at least one portion of the flow graph to different VMs and changes allocation of portions of the flow graph that are over performing by coalescing at least one portion of the flow graph to a single, claims 1-4).

Response to argument
In response to 101 rejection, the argument is moot in view of argument in the remark.
Applicant argues Bragstad does not teach “form a second instance of sub-flow in the plurality of sub-flows of application”. Examiner respectively traverses applicant remark.
In claims 1-4 and paragraphs [20-22] discloses “when the portion of the flow graph in the selected VM is underperforming, the portion of the flow graph is split into multiple portions that are implemented on multiple VMs”. It is obvious the flow graph is split into multiple portion means split flow graph to sub-flow graph to form an instance of sub-flow. The “on multiple VMs” is the same as “the plurality of sub-flows of application”). Thus, Bragstad does not teach form a second instance of sub-flow in the plurality of sub-flows of application.
In pages 10-12, Applicant argues Coleman does not teach “route one or more sub-
flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform.” Examiner respectfully traverses applicant remark.
In claims 1-3, col. 10, lines 36-72 and Fig. 1; Fig.2, Coleman discloses “a first communication component adapted to receive a flow execution request from an application of an off-premise server or an on-premise server; a routing component adapted to determine a requested flow based on the received flow execution request and to identify stored endpoint data associated with the requested flow; and a second communication component adapted to communicate the flow execution request to an on-premise server or off-premise server based on the identified endpoint data”. The passage above indicated “flow execution request” is similar as sub-flow. The “application of an off-premise server” is similar as “the first server hosted on the on-premise platform”. Also, Fig. 1 shows agent is hosted on the on-premise and server is hosted on off-premise. The passage above indicates the flow execution request of application is sent from off-premise server to local agent of an on-premise resource. Thus, Coleman does not teach “route one or more sub-flows of the application from the first server hosted on the on-premise platform to a second server hosted on an off-premise platform.

Allowable Subject Matter
Claims 3, 11, 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMQUY TRUONG/Primary Examiner, Art Unit 2195